DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	The indicated allowability of claims 5-7 and 17-19 is withdrawn in view of further consideration of Heller et al.

Response to Arguments
3.	Applicant’s arguments with respect to claims 1-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1-5, 7, 9, 12-17, 19, 21 and 24 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Heller et al. (Pub. No. US 2003/0100821) (hereinafter Heller).
	As per claims 1, 5 and 12, Heller teaches receiving sensor data corresponding to a monitored analyte level from an analyte sensor (see paragraph [0007] and Fig. 11), at least a portion of the analyte sensor being positioned in contact with a fluid under a skin layer (see paragraphs [0010] and [0060]); monitoring for an adverse data condition occurrence associated with the analyte sensor based on the sensor data (see paragraphs [0013] and [0271], “the output signals and/or analyzed data derived using the two or more working electrodes 58 may be compared to determine if the signals from the working electrodes agree within a desired level of tolerance. If the output signals do not agree, then the patient may be alerted to replace the sensor or sensors. In some embodiments, the patient is alerted only if the lack of agreement between the two sensors persists for a predetermined period of time (i.e. an adverse data condition occurrence associated with the analyte sensor”); wherein the adverse data condition occurrence includes a data quality flag or identifier associated with the sensor data (see paragraphs [0290]-[0291], i.e. code to identify the transmitter which is coupled to an electrochemical sensor, to yield an analyte monitoring device); generating a notification configured to be provided to a user when the adverse data condition occurrence exceeds a predetermined threshold during a time period; and displaying the notification on a display of a receiving device (see paragraphs [0271] and [0309]).
As per claims 13, 17 and 24, Heller teaches an analyte sensor, wherein a portion of the analyte sensor is configured to be positioned in contact with a fluid under a skin layer; and a receiving device, comprising: a display; one or more processors; and at least one memory storing instructions which, when executed by the one or more processors (see paragraphs [0007]-[0011]), cause the receiving device to: receive sensor data corresponding to a monitored analyte level from the analyte sensor (see paragraph [0007] and Fig. 11); monitor for an adverse data condition occurrence associated with the analyte sensor based on the sensor data (see paragraphs [0013] and [0271]); provide a notification to a user when the adverse data condition occurrence exceeds a predetermined threshold during a time period; and display the notification on a display of a receiving device (see paragraphs [0271] and [0309]).

	As per claims 2 and 14, Heller further teaches detecting the portion of the analyte sensor is positioned in contact with a fluid under a skin layer (see paragraph [0079], examiner considers the determination of the analyte level by the electrochemical detection to be “detecting the portion of the analyte sensor is positioned in contact with a fluid”). 
	As per claims 3, 4, 15 and 16, Heller further teaches the adverse data condition occurrence comprises a persistent low analyte level (see paragraphs [0271] and [0308]).
As per claims 7 and 19, Heller further teaches that the inaccurate analyte level received from the analyte sensor indicates that the analyte sensor is defective (see paragraph [0271]).
As per claims 9 and 21, Heller further teaches that the provided notification instructs the user to replace the analyte sensor (see paragraph [0273], “If the output signals do not agree, then the patient may be alerted to replace the sensor or sensors”).
	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 8 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heller.
While Heller further teaches that “the output signals and/or analyzed data derived using the two or more working electrodes 58 may be compared to determine if the signals from the working electrodes agree within a desired level of tolerance. If the output signals do not agree, then the patient may be alerted to replace the sensor or sensors. In some embodiments  the patient is alerted only if the lack of agreement between the two sensors persists for a predetermined period of time.” (see paragraph [0271]). 
 Heller fails to explicitly teach that the time period is between 1 to 24 hours. However, such predetermined time period is considered an obvious matter of design choice and is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

6.	Claims 10, 11, 22 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heller in view of Wang et al. (Pub. No. US 2007/0163894) (hereinafter Wang).
	While Heller teaches verifying that the analyte sensor is properly inserted and positioned (see paragraphs [0074] and [0210]), Heller teaches the system as stated above except that the provided notification instructs the user to perform one or more troubleshooting steps and wherein the one or more troubleshooting steps comprise verifying that a transmitter unit is in proper contact with the analyte sensor.
	Wang teaches “verifying that the sensor and transmitter have been properly positioned and the user programs the characteristic monitor the identification of the transmitter 100 verifies proper operation and calibration of the transmitter 100. The characteristic monitor 200 and transmitter 100 then work to transmit and receive sensor data to determine characteristic levels. Thus, once a user attaches a transmitter 100 to a sensor set 10 (or otherwise initiates communication therebetween), the sensor 12 is automatically initialized and readings are periodically transmitted, together with other information, to the characteristic monitor 200”. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Wang’s teaching into Heller’s invention because it would provide more accurate reading of the analyte level of the patient.

7.	Claims 6 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heller in view of Peyser et al. (Pub. No. US 2007/0249922) (hereinafter Peyser).
	While Heller teaches proper/correct position of analyte sensor on the skin of the user (see paragraphs [0244]-[0045]). Heller fails to explicitly teach that the inaccurate analyte level received from the analyte sensor indicates that the analyte sensor is improperly positioned.
	However, Peyser teaches that the sensors provide clinically accurate analyte data once the sensor has been operatively positioned in the patient (see paragraphs [0075]-[0076]).  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate Peyser’s teaching into Heller’s invention because inaccurate analyte level data would be obtained if the analyte sensor is not properly positioned under the skin of the patient. Therefore, appropriate actions would be taken to position the analyte sensor in the proper position of the skin the patient to receive accurate analyte level data to conduct more reliable diagnostics on the patient health.

  Contact information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857